                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                           Case No. 17-cr-20456
                                                  Hon. Matthew F. Leitman
v.

AMOR M. FTOUHI,

          Defendant.
__________________________________________________________________/

           ORDER REQUIRING DEFENDANT’S APPEARANCE

      On October 18, 2018, the Court scheduled a final pretrial conference in this

action for October 25, 2018, at 2:30 p.m. (See Notice, ECF #67.) Defendant Amor

Ftouhi is ordered to personally appear at that conference. (See id.) Through this

order, the United States Marshals Service is authorized to use the minimum amount

of force necessary to ensure Ftouhi’s appearance in Court for the scheduled final

pretrial conference.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: October 24, 2018
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 24, 2018, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
